Name: COMMISSION REGULATION (EC) No 651/96 of 11 April 1996 amending Regulations (EC) No 287/46 and (EC) No 295/96 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  America;  international trade
 Date Published: nan

 No L 91 /22 EN-! Official Journal of the European Communities 12. 4. 96 COMMISSION REGULATION (EC) No 651/96 of 11 April 1996 amending Regulations (EC) No 287/46 and (EC) No 295/96 establishing the standard import values for determining the entry price of certain fruit and vegetables Whereas application of the corrected standard import values must be requested by the interested party so that he is not placed at a disadvantage, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulations (EC) No 287/96 (^ and (EC) No 293/96 (*) establish standard import values for determining the entry price of pears originating in Chile; Whereas an error has been discovered in the Annex to those Regulations; whereas the Regulations in question should therefore be corrected; HAS ADOPTED THIS REGULATION: Article 1 The standard import value of ECU 46,3 per 100 kilo ­ grams applicable to pears originating in Chile and listed in the Annex to Regulations (EC) No 287/96 and (EC) No 293/96 is hereby replaced by the standard import value of ECU 83,1 per 100 kilograms . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. At the request of the party concerned, Article 1 shall apply from 15 to 16 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12 . 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . 4) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 37, 15. 2. 1996, p. 20 . M OJ No L 38 , 16. 2. 1996, p. 13 .